DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 20130119496).
Regarding claim 17, Zeng teaches a method of forming a magnetic tunnel junction (MTJ) device in fig. 3 , comprising:
 	forming a magnetic tunnel junction layer (301); patterning the magnetic tunnel junction layer to form magnetic tunnel junction elements (see fig. 3a); 
forming an insulator (302) to conformally cover the magnetic tunnel junction elements; and 
forming an interlayer (303) comprising a magnetic shielding layer between the magnetic tunnel junction elements, wherein the magnetic shielding layer comprises a metallic diamagnetic material layer or a metallic paramagnetic material layer (see par. 20).
Regarding claim 19, Zeng teaches all the limitations of the claimed invention for the same reason as set forth above. Besides, Zeng teaches the steps of forming the interlayer comprising the magnetic shielding layer between the magnetic tunnel junction elements comprise: forming the magnetic shielding layer (303) to conformally cover the insulator (302); forming an interlayer dielectric layer (306) blanketly covering the magnetic shielding layer (301); and planarizing the interlayer dielectric layer and the magnetic shielding layer to expose the magnetic tunnel junction elements (see fig. 3a-3f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0189502), and further in view of Zeng (US 20130119496)

Regarding claim 1, Kim teaches a magnetic tunnel junction (MTJ) device in fig. 12, comprising:

a protection layer (108) disposed between the two magnetic tunnel junction elements (refer to MTJs), wherein the magnetic shielding layer only overlaps partial sidewalls of the magnetic tunnel junction elements (see fig. 12).
Kim does not explicitly disclose the protection layer 108 has a magnetic shielding characteristic.
Zeng teaches the same field of an endeavor wherein a magnetic shielding layer 603 is between two adjacent MTJ (601) (see par. 20 and fig. 6).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include teaching of Zeng in the teaching of Kim in order to eliminate magnetic field induction "interference" (disturbance) phenomenon between adjacent MTJs when data are written and read (see par. 7)..
Regarding claim 2, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 12 of Kim teaches the two magnetic tunnel junction elements (refer to MTJ) are disposed in a stacked structure of an interlayer dielectric layer (refer to a lower dielectric layer 106 and an upper dielectric layer 116).
Regarding claim 3, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Kim teaches the stacked structure of the interlayer dielectric layer comprises a lower interlayer dielectric layer (refer to 106) and the magnetic shielding layer (refer to MTJ) stacked from bottom to top (see fig. 12)

Regarding claim 5, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 12 of Kim teaches each of the two magnetic tunnel junction elements (refer to MTJ) comprises a bottom electrode (refer to BE), a pin layer (refer to MP1), a tunneling barrier layer (refer to TBR), a free layer (MP2) and a top electrode (refer to TE) stacked from bottom to top.
Regarding claim 6, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 12 of Kim teaches the magnetic shielding layer (108) overlaps at least one of an interface of the pin layer (MP1) and the tunneling barrier layer (refer to TBR), and an interface of the free layer (refer to MP2) and the tunneling barrier layer (refer to TBR).
Regarding claim 7, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 12 of Kim teaches the magnetic shielding layer (108) overlaps the tunneling barrier layer (refer to TBR), the pin layer (refer to MP1) and the tunneling barrier layer (refer to TBR), or the free layer (refer to MP2) and the tunneling barrier layer (refer to TBR).
 the magnetic shielding layer comprises diamagnetic materials or paramagnetic materials enclosing the magnetic tunnel junction elements (see fig. 6 and par. 20).
Regarding claim 9, Kim and Zeng teach all the imitations of the claimed invention for the same reasons as set-forth above. Besides, Kim teaches the magnetic shielding layer comprises a dielectric diamagnetic material layer (refer to protection layer 180 is Si-N as the dielectric diamagnetic material layer, and the magnetic shielding layer covers each of the two magnetic tunnel function elements. (NOTE: CN 101271827 lists silicon nitride can be paramagnetic or diamagnetic material).
Regarding claim 10, Kim and Zeng teach all the imitations of the claimed invention for the same reasons as set-forth above. Besides, Kim teaches an insulator (114) and the magnetic shielding layer (refer to MTJ) sequentially cover each of the two magnetic tunnel junction elements.
Regarding claim 11, Kim and Zeng teach all the imitations of the claimed invention for the same reasons as set-forth above. Besides, Zeng teaches the same field of an endeavor wherein the magnetic shielding comprising: a comprises a metallic diamagnetic material layer or a Mu metal material layer (see par. 20).
Regarding claim 13, Kim teaches a magnetic tunnel junction (MTJ) device in fig. 12, comprising: 

an insulator (114) conformally covers each of the two magnetic tunnel junction elements; and a protection layer (108) disposed between the two magnetic tunnel junction elements (refer to MTJ) and on the insulator (refer to 114).
Kim does not teach the protection layer comprises a metallic diamagnetic material layer or a metallic paramagnetic material layer.
	Zeng teach magnetic shielding layer (603) comprising a metallic diamagnetic material layer or a metallic paramagnetic material layer (see par. 20).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include magnetic shielding layer comprising a metallic diamagnetic material layer or a metallic paramagnetic material layer as taught by Zeng in the teaching of Kim in order to eliminate magnetic field induction "interference" (disturbance) phenomenon between adjacent MTJs when data are written and read (see par. 7).
Regarding claim 14, Kim and Zeng teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 12 of Kim teaches each of the two magnetic tunnel junction elements (refer to MTJ) comprises a bottom electrode (refer to BE), a pin layer (refer to MP1), a tunneling barrier layer (refer to TBR), a free layer (MP2) and a top electrode (refer to TE) stacked from bottom to top.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 11.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 16.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 18.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818